Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I(a), reading on Fig. 1, in the reply filed on 7/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2022.
Regarding claim 6, the limitation “a first leakage blocking oxide layer” in line 2 reads on non-elected species II(b).  See figure 14, feature 124a.
Regarding claim 16, the limitation “an additional leakage blocking layer” in line 2 reads on non-elected species II(b).  See figure 14, feature 124a.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the title is citing semiconductor devices.  However, the inventive concept is directed to a buried gate electrode, as cited in claim 1, line 4.
Claim Objections
Claim 9 is objected to because of the following informalities:  “a work functions” in line 2.  For the sake of compact prosecution, claim 9 is interpreted in the instant Office action as follows: “a work functions” is found to be a grammatical error and is equivalent to “a work function”.  Appropriate correction is required.
Claim  objected to because of the following informalities:  “a work functions” in line 2.  For the sake of compact prosecution, claim 20 is interpreted in the instant Office action as follows: “a work functions” is found to be a grammatical error and is equivalent to “a work function”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, “has a first thickness” and “has a second thickness” is unclear as to which direction each thickness corresponds.  For example, “a first thickness” could reasonably correspond to the vertical direction and be comparable to the height of the capping insulation pattern or could be in the horizontal direction.  Similarly, “a second thickness” could reasonably correspond to the horizontal direction and be comparable to the width of the trench or could be in the vertical direction. Therefore, one reading the claim would not know the metes and bounds of the claim. For the sake of compact prosecution, claim 4 is interpreted in the instant Office action as follows: the first and second thicknesses are respectively referring to d1 and d2 in Fig. 1. This interpretation is to be confirmed by applicant in next office action.
Regarding claim 15, “has a first thickness” and “has a second thickness” is unclear as to which direction each thickness corresponds.  For example, “a first thickness” could reasonably correspond to the vertical direction and be comparable to the height of the capping insulation pattern or could be in the horizontal direction.  Similarly, “a second thickness” could reasonably correspond to the horizontal direction and be comparable to the width of the trench or could be in the vertical direction. Therefore, one reading the claim would not know the metes and bounds of the claim. For the sake of compact prosecution, claim 15 is interpreted in the instant Office action as follows: the first and second thicknesses are respectively referring to d1 and d2 in Fig. 1. This interpretation is to be confirmed by applicant in next office action.
Claim 7 recites the limitation "the first gate insulation layer" in line .  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 7 is interpreted in the instant Office action as follows: “the first gate insulation layer” is equivalent to “the gate insulation layer” as cited in parent claim 1, line 3.  This interpretation is to be confirmed by applicant in the next office action.
Claim 19 recites the limitation "the first gate insulation layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 19 is interpreted in the instant Office action as follows: “the first gate insulation layer” is equivalent to “the gate insulation layer” as cited in parent claim 17, line 4.  This interpretation is to be confirmed by applicant in the next office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-14, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huh (US 20130256770 A1).
Regarding claim 1, Huh discloses a semiconductor device (Fig. 83B), comprising: a substrate (1) including a recess (TR); a gate insulation layer (24) on a surface of the recess; a first gate pattern (528a) on the gate insulation layer, the first gate pattern filling a lower portion of the recess; a second gate pattern (534) on the first gate pattern in the recess, the second gate pattern including a material (polysilicon, [0209]) having a work function different from a work function of the first gate pattern (“smaller than” [0211]); a capping insulation pattern (545’) on the second gate pattern, the capping insulation pattern filling an upper portion of the recess; a leakage blocking oxide layer (539a) on the gate insulation layer at an upper sidewall of the recess above an upper surface of the first gate pattern, the leakage blocking oxide layer contacting a sidewall of the capping insulation pattern; and impurity regions (12) in the substrate and adjacent to the upper sidewall of the recess, each of the impurity regions having a lower surface higher than the upper surface of the first gate pattern.
Illustrated below is Fig. 83B of Huh.

    PNG
    media_image1.png
    326
    462
    media_image1.png
    Greyscale

Regarding claim 2, Huh discloses a semiconductor device (Fig. 83B), wherein the leakage blocking oxide layer includes a silicon oxide or a metal oxide (“metal-containing material” [0144]).
Regarding claim 3, Huh discloses a semiconductor device (Fig. 83B), wherein the leakage blocking oxide layer is on a surface of the gate insulation layer above an upper surface of the second gate pattern, and also on the upper surface of the second gate pattern.
Regarding claim 5, Huh discloses a semiconductor device (Fig. 83B), wherein the leakage blocking oxide layer is only on a surface of a portion of the gate insulation layer above an upper surface of the first gate pattern.
Regarding claim 7 as noted in the 112(b) rejection, Huh discloses a semiconductor device (Fig. 83B), wherein the first gate pattern includes a barrier metal pattern (525) contacting the gate insulation layer and a metal pattern on the barrier metal pattern.
Regarding claim 8, Huh discloses a semiconductor device (Fig. 83B), wherein the metal pattern includes tungsten (“tungsten nitride” [0222]).
Regarding claim 9, Huh discloses a semiconductor device (Fig. 83B), wherein a difference between the work function of the second gate pattern and a work function of the impurity region (similarly shown as source/drain region, Fig. 15A) is less than a difference between the work function of the first gate pattern and a work function of the impurity region (“Fermi energy” [0209], “smaller than” [0211]).
Regarding claim 10, Huh discloses a semiconductor device (Fig. 83B), wherein the second gate pattern includes polysilicon doped with impurities (phosphorous and/or arsenic, [0209]).
Regarding claim 11, Huh discloses a semiconductor device (Fig. 83B), further comprising a barrier interface layer (530) between the first gate pattern and the second gate pattern.
Regarding claim 12, Huh discloses a semiconductor device (Fig. 83B), wherein the barrier interface layer includes a nitride of a metal material included in the first gate pattern ([0222]).
Regarding independent claim 13, Huh discloses a semiconductor device (Fig. 83B), comprising: a substrate (1) including a recess (TR); a gate insulation layer (24) on a surface of the recess; a first gate pattern (528a) on the gate insulation layer, the first gate pattern filling a lower portion of the recess; a second gate pattern (534) on the first gate pattern in the recess, the second gate pattern including polysilicon doped with impurities (“poly-Si… phosphorous… arsenic” [0209]); a leakage blocking oxide layer (539a) on a portion of the gate insulation layer above an upper surface of the second gate pattern, and also on the upper surface of the second gate pattern; a capping insulation pattern (545’) on the leakage blocking oxide layer, the capping insulation pattern filling an upper portion of the recess; and impurity regions (12) in the substrate adjacent to an upper sidewall of the recess, each of the impurity regions having a lower surface higher than an upper surface of the first gate pattern (indicated by reference lines).
Regarding claim 14, Huh discloses a semiconductor device (Fig. 83B), wherein the leakage blocking oxide layer includes a silicon oxide or a metal oxide (metal oxide, [0222]).
Regarding claim 17, Huh discloses a semiconductor device (Fig. 83B), comprising: a substrate (1) including an isolation region (5) and an active region (9); a recess (TR) in the substrate, and the recess extending in a first direction (into the page, similarly shown as GS in Fig. 1); a gate insulation layer (24) on a surface of the recess; a first gate pattern (528a) on the gate insulation layer, the first gate pattern filling a lower portion of the recess; a second gate pattern (534) on the first gate pattern in the recess, the second gate pattern including a material (polysilicon, [0209]) having a work function different from a work function of the first gate pattern (“smaller than” [0211]); a capping insulation pattern (545’) on the second gate pattern, the capping insulation pattern filling an upper portion of the recess; a leakage blocking oxide layer (539a) on a portion of the gate insulation layer on an upper sidewall of the recess above an upper surface of the first gate pattern, the leakage blocking oxide layer contacting at least a sidewall of the capping insulation pattern; a first impurity region (12 on left of TR) and a second impurity region (12 on right of TR) in the substrate adjacent to the upper sidewall of the recess, each of the first and second impurity regions having a lower surface higher than the upper surface of the first gate pattern (indicated by reference lines); a bit line structure (69, Fig. 2) electrically connected to the first impurity region ([0359]); and a capacitor (98) electrically connected to the second impurity region.
Regarding claim 18, Huh discloses a semiconductor device (Fig. 83B), wherein the leakage blocking oxide layer includes a silicon oxide or a metal oxide (“metal-containing material” [0144]).
Regarding claim 19, Huh discloses a semiconductor device (Fig. 83B), wherein the first gate pattern includes: a barrier metal pattern (525) contacting the first gate insulation layer, and a metal pattern (528a) on the barrier metal pattern.
Regarding claim 20, Huh discloses a semiconductor device (Huh, Fig. 83B), wherein a difference between the work function of the second gate pattern and a work functions of each of the first and second impurity regions (similarly shown as source/drain region, Fig. 15A) is less than a difference between the work function of the first gate pattern and a work function of each of the first and second impurity regions (“Fermi energy” [0209], “smaller than” [0211]).
Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huh as applied to claims 3 and 1 or 13 above, and further in view of Lee (US 20200043799 A1).
Regarding claim 4 as noted in the 112(b) rejection, Huh discloses a semiconductor device (Fig. 83B), wherein: a first portion of the leakage blocking oxide layer on the surface of the gate insulation layer has a first thickness, and a second portion of the leakage blocking oxide layer on the upper surface of the second gate pattern has a second thickness.
Huh fails to teach the second thickness being greater than the first thickness.  However, Huh clearly discloses the leakage blocking oxide layer is a dielectric (insulating material, [0228]) formed by atomic layer deposition (“ALD process” [0610]).
Lee teaches a known technique of forming a dielectric layer (401, Fig. 4A) in the same way as Huh using atomic layer deposition (“pulse”, “precursor” [0076]).  Lee further teaches deposition pressure is a variable optimized for the overall deposition process ([0077]) and that differences between the first thickness (T3) and the second thickness (T2) may vary as a result of varying deposition pressure ([0077]).
A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed relative thicknesses because it is routine optimization within a prior art condition. Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed second thickness being greater than the first thickness because it is routine optimization within a prior art condition. Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). 
Therefore, it would have been obvious to one of ordinary skill in the art of making a semiconductor device to determine the workable or optimal value for the claimed second and first thicknesses through routine experimentation and optimization to obtain optimal or desired device performance because the claimed relative thicknesses are a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. Moreover, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966).
Regarding claim 15 as noted in the 112(b) rejection, Huh discloses a semiconductor device (Huh, Fig. 83B), wherein: a first portion of the leakage blocking oxide layer on a surface of the gate insulation layer has a first thickness, and a second portion of the leakage blocking oxide layer on the upper surface of the second gate pattern has a second thickness.
Huh fails to teach the second thickness being greater than the first thickness.  However, Huh clearly discloses the leakage blocking oxide layer is a dielectric (insulating material, [0228]) formed by atomic layer deposition (“ALD process” [0610]).
Lee teaches a known technique of forming a dielectric layer (401, Fig. 4A) in the same way as Huh using atomic layer deposition (“pulse”, “precursor” [0076]).  Lee further teaches deposition pressure is a variable optimized for the overall deposition process ([0077]) and that differences between the first thickness (T3) and the second thickness (T2) may vary as a result of varying deposition pressure ([0077]).
A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed relative thicknesses because it is routine optimization within a prior art condition. Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed second thickness being greater than the first thickness because it is routine optimization within a prior art condition. Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). 
Therefore, it would have been obvious to one of ordinary skill in the art of making a semiconductor device to determine the workable or optimal value for the claimed second and first thicknesses through routine experimentation and optimization to obtain optimal or desired device performance because the claimed relative thicknesses are a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. Moreover, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817